 Case 2:20-cv-14199-KAM Document 1-2 Entered on FLSD Docket 06/23/2020 Page 1 of 7

Filing # 108374031 E=Filed 06/04/202010:47:53 AM

                                                                IN THE CIRCUIT COURT OF THE 19`h
                                                                JUDICIAL CIRCUIT 1N AND FOR
                                                                INDIAN RIVER COLTITY, FLORIDA

                                                                CASE NO.: 312020CA000355=
        SANDRA ORTIZ ESPINOZA,

                Plaintiff,

        vs.

        DOLLAR TREE STORES INC.                                   Ctate: ~'l_ 1' ~ Time:
                                     '      '                                            IVICN #111
                                                                           is a certified process server in the
                Defendant.                                              Circuit and County Courts in and for the
                                                       /                         Second Judicial Circuit

                                                      SUMMONS
        THE STATE OF FLORIDA:
        To Each Sheriff of the State:

                YOU ARE CO:vIMANDED to serve this Summons and a copy of the Complaint in the
         above styled cause upon the following Defendant:

                                         DOLLAR TREE STORES,.INC _
                                         c/o Corporation Service Company, Registered Agent
                                         1201 Hays Street
                                         Tallahassee, FL 32301-2525

              Said defendant is required to serve written defenses to the Complaint on CHRISTOPHER
         M. ROTUNDA, ESQ., Plaintiff s attorney, whose address is:

                                         CHRISTOPHER M. ROTUNDA, ESQ.
                                         Graves Thomas Rotunda Injury Law Group
                                         3885 20111 Street
                                         Vero Beach, FL 32960

         within 20 days after service of this Summons on said defendant, exclusive of the day of service,
         and to file the original of the defenses with the clerk of this courc either before service on Plaintiffs
         attorney or immediately thereafter. If defendant fails to do so, a default will be entered against
         that defendant for the relief demanded in the Complaint.

                 WITNESS my hand and the seal of said Court this _ day of June, 2020.
                                                        Jeffrey R Smith
                                                       Clerk of Court

         (COURT SEAL)                                            By .    '        hco~'^'r%              a~a—
                                                                         Deputy _      +            U1
                                                                                  (.,l

                                                                                          3
                                                                                                O
                                                                                          CDU~I\.
Case 2:20-cv-14199-KAM Document 1-2 Entered on FLSD Docket 06/23/2020 Page 2 of 7




                                                 IMPORTANT

      A lawsuit has been filed against you. You have twenty (20) calendar days after this summons is
      served on you to file a written response to the attached Coniplaint in this Court. A phone call will
      not protect you; your written response, including the above case number and named parties, must
      be filed if you want the Court to hear your case. If you do not file your response on time, you may
      lose the case, and your wages, money and property may thereaffter be taken without further warning
      from the Court. There are other legal requirements. You may want to ca11 an attorney right away.
      If you do not know an attorney, you may call an attorney referral service or a legal aid office (listed
      in the phone book). If you choose to file a written response yourself, at the same time you file
      your written response to the Court, you must also mail or take a carbon copy or photocopy of your
      written responses to the "Plaintiff/Plaintiff s Attomey" named below'

                                CHRISTOPHER M. ROTU-NDA, ESQUIRE
                                                 3885 20a' Street
                                             Vero Beach, FL 32960

                                                 IVIPORTANTE

      Usted ha sido demandado Iegalmente. Tiene veinte (20) dias, contados a partir del. recibo de esta
      notificacion, para responder por escrito a la demanda en este corte. Una Ilamada telefonica no lo
      protegera; su respuesta por escrito a la demanda, incluyendo el niimero del caso y las partes
      interesadas, debe ser recibida por la corte para que su caso sea presentado ante el Juez. Si usted no
      contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado de sus ingresos y
      propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos
      legales. Si lo desea, puede llamar a un abogado, Ilamando a una de las oficinas de asistencia legal
      que aparecen en la guia telef6nica. Si desea responder a la demanda por su cuenta, al mismo
      tiempo en que presenta su respuesta ante el tribunal, debera usted enviar por correo o entregar una
      copia de su respuesta a la persona denominada abajo como "Plaintiff/Plaintiffs Attorney"
      (Demandante o Abogado del Demandante).

                                                  IMPORTANT

       Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs a partir
       de la date de 1'assignation de cette citation pour deposer une reponse ecrita a la plainte ci jointe
       aupres de ce Tribunal. Un simple coup de letelphone est insuffisant pour vous proteger, vous etes
       oblige de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et du riom
       des parties nommees ici, si vous souhaitez que le Tribunal entende votre cause. Si vous ne deposez
       pas votre reponse ecrite dans le relai requis, vous risquez de perdre la caus ainsi que votre salaire,
       votre argent, et vos biens peuvent etre saisais par la suite, sans aucun preavis ulterieur du Tribunal.
       Il y a d'autres obligations juridiques et vous pouvez requerir les services immediats d`un avocat.
       Si vour ne connaissez pas d'avocat, vous pourriez telephoner a un service de reference d'avoeats
       ou a un bureau d'assistance juridique (figurant a 1'annuaire de telephones). Si vous choisissez de
       deposer vous-meme une reponse ecrite, il vous faudra egalement, en merne temps que cette
       formalite, faire parvenir ou expedier une copie au carbone ou une photocipie de votre reponse
       ecrite au "Plaintiff/Plaintiffs Attorney" (Plaignant ou a son avocat) nomme ci-dessous.
Case 2:20-cv-14199-KAM Document 1-2 Entered on FLSD Docket 06/23/2020 Page 3 of 7




                                                          IN THE CIRCUIT COURT OF THE 19th
                                                          JUDICIAL CIRCUIT IN AND FOR
                                                          INDIAN RIVER COUNTY, FLORIDA

                                                          CASE NO.:
     SANDRA ORTIZ ESPINOZA,

            Plaintiff,

     vs.

     DOLLAR TREE STORES, INC.,

            Defe.ndant.
                                                 /


                                               COMPLAINT

            Plaintiff, SANDRA ORTIZ ESPINOZA ("Plaintiffl'), sues Defendant, DOLLAR TREE

     STORES, INC., and alleges as follows:

            1.      This is an action for damages which exceed $30,000.00, exclusive of costs, interest

     and attorneys' fees.

            2.      At all times material to this action, Plaintiff was a resident of Indian River County.

            3.      At alI times material to this action, Defendant, DOLLAR TREE STORES, INC.

     ("DOLLAR TREE"), was a Foreign Profit Corporation that was registered to do bus'iness, and was

     actually conducting business, in Indian River County, Florida.

            4.      The subject incident which forms the basis of this Complaint occurred in Indian

     River County, Florida.

             5.     At all times material to this action, Defendant,.DOLLAR TREE, owned, operated,

     controlled, and/or maintained the business premises located at 5890 20`h Street, Vero Beach, Indian

     River County, Florida.
Case 2:20-cv-14199-KAM Document 1-2 Entered on FLSD Docket 06/23/2020 Page 4 of 7




            6.      On or about July 5, 2018, Plaintiff was a guest and business invitee of Defendant,

     DOLLAR TREE's, business premises for the purpose of shopping in Defendant's store.

            7.      On or about July 5, 2018, Plaintiff was walking through Defendant, DOLLAR

     TREE's, business premises when she slipped and violently fell to the ground due to a clear

     transitory foreib substance existing on Defendant, DOLLAR TREE's, flooring.

            8.      While she was still laying on the ground in pain after she slipped, fell, and sustained

     serious permanent bodily injuries, Plaintiff noticed that the clear transitory.foreign substance

     existing on Defendant's flooring which caused her to slip and fall was coming from the overhead

     air conditioning unit.

            9.      On or about July 5, 2018, Defendant, DOLLAR TREE's, employee(s), agent(s),

     and/or servant(s) spoke to Plaintiff within a few minutes. after the subject incident occurred and

     admitted to Plaintiff that Defendant, DOLLAR TREE, possessed actual knowledge that the

     overhead air conditioning unit located above the area where the subject incident occurred had been

     leaking for some time prior to July 5, 2018.

             10.    At all times material to this action, Defendant, DOLLAR TREE, negligently

     maintained the portion of its premises at issue by allowing a transitory foreign substance to exist

     on the floor, which created an unreasonably dangerous, hazardous, and unsafe condition.

             11.    At all times material to this action, Defendant, DOLLAR TREE, owed Plaintiff a

     duty to exercise reasonable care to inaintain its premises in a reasonably safe condition for its

     guests and business invitees, including Plaintiff:

             12.    At all times material to this action, it was Defendant, DOLLA& TREE's, duty to

     determine if its premises were reasonably safe for its guests and business invitees and to use

     reasonable care to learn of any dangerous conditions existing on its premises.



                                                       ~
Case 2:20-cv-14199-KAM Document 1-2 Entered on FLSD Docket 06/23/2020 Page 5 of 7




            13.    At all times material to this action, it was Defendant, DOLLAR TREE's; duty not

    to create a dangerous condition or allow a dangerous condition to exist on its premises; or, if such

    a condition did exist, it was Defendant, DOLLAR TREE's, duty to remedy the dangerous

     condition.

            14.     At all times material to this action, it was Defendant, DOLLAR TREE's, duty to

     use ordinary care to design, build, keep, and maintain its premises in a condition which was

     reasonably safe for its intended use, and free from all defects and conditions which would render

     such premises unreasonably dangerous and/or unsafe for guests and business invitees on the

     premises, or present an unreasonable risk of harm to guests and business invitees on the premises.

             15.    At all times material to this action, it was Defendant, DOLLAR TREE's, duty to

     warn its 'invitees of any conditions rendering its premises unreasonably dangerous and unsafe for

     its guests and business invitees on the premises which Defendant, DOLLAR TREE, knew existed,

     or, in the exercise of reasonable care and diligence, should have known existed.

             16.    At all times material to this action, Defendant, DOLLAR TREE, maintained the

     specific premises/area and created the unreasonably dangerous and hazardous condition(s) existing

     on the premises located at 5890 20th Street, Vero Beach, Indian River County, Florida.

             17.    At all times material to this action, Defendant, DOLLAR TREE's; premises were

     unreasonably dangerous, hazardous, and unsafe for its guests and business invitees, including

     Plaintiff.

             18.    At all times material to this action, the aforementioned unreasonably dangerous,

     hazardous, and unsafe condition was actually known to Defendant, DOLLAR TREE; had existed

     for a sufficient length of time that in the exercise of reasonable and ordinary care, Defendant,




                                                      3
Case 2:20-cv-14199-KAM Document 1-2 Entered on FLSD Docket 06/23/2020 Page 6 of 7




     DOLLAR TREE, should have known of the condition; and/or occurred with such regularity that

     it was therefore reasonably foreseeable to Defendant, DOLLAR TREE.

            19.     Despite actual and/or constructive knowledge of the aforementioned unreasonably

     dangerous, hazardous, a.nd unsafe condition, Defendant, DOLLAR TREE, breached the

     aforementioned duty(ies) it owed to Plaintiff by:

            a.      negligently failing to conform to a certain standard of conduct for the protection of
                    its business invitees;

            b.      negligently failing to take reasonable steps and/or precautions to prevent the subject
                    incident, and other substantially similar incidents, from occurring;

            C.      negligently failing to maintain its business premises in a reasonably safe condition;

            d.      negligently failins to implement reasonable inspection procedures of its business
                    premises;

            e.      negligently failing to inspect its business premises;

            f.      negligently allowing an unreasonably dangerous condition to exist on its business
                    premises;

            g.      negligently failing to timely repair the unreasonably dangerous condition that
                    existed on its business premises; and     ~

            h.      negligently failing to warn or otherwise protect Plaintiff of the unreasonably
                    danaerous condition existing on its business premises.

            20.     Due to the aforementioned negligence of Defendant, DOLLAR TREE, Plaintiff fell

     on July 5, 2018 and sustained serious and perrrianent bodily injuries.

            21.     Plaintiffs fall, and resulting injuries, was a direct and proximate result of

     Defendant, DOLLAR TREE's, d'isregard of the duty(ies) that it owed to Plaintiff.

            22.     At all times material to this action, Plaintiff exercised reasonable and due care for

     her own safety.




                                                      4
Case 2:20-cv-14199-KAM Document 1-2 Entered on FLSD Docket 06/23/2020 Page 7 of 7




            23.      As a direct and proximate: result of Defendant, DOLLAR. TREE's, aforementioned

     negligence, Plaintiff suffered bodily injury and resulting pain and sufPering, disability, mental

     anguish, disfigurement, loss of capacity for the enjoyment of life, medical care and treatment, loss

     of earnings, and loss of ability to earn money in the past.and in the future. These losses are. either

     permanent or continuing, and Plaintiff will suffer the losses in .the future. Additionally, Plaintiff

     has suffered mental and emotional distress, and will continue to suffer mental. and emotional

     distress in the future.

             VtWHEREFORE, Plaintiff, SANDRA ORTIZ ESPINOZA, demands judgment against

     Defendant, DOLLAR TREE STORES, IINC., for damages, costs of this action, trial. by jury and

     such other and further relief as this Court may deem meet and just.

             DATED this 4t' day of June, 2020.

                                                    GRAVES THOMAS ROTUNDA INJURY
                                                    LAW GROUP"
                                                    3885 20th Street
                                                    Vero Beach, FL 32960
                                                    Tel: (772) 569-8155
                                                    Fax: (772) 569-8270
                                                    Primary E-mail: pleadingsCe~gravesthomas.com

                                                    /s/ Christo her M. Rotunda
                                                    Christopher M. Rotunda
                                                    Florida Bat No. 92012




                                                       5
